DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 06/22/2020, have been considered by the examiner.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “jet nozzle” (as recited in claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 17 is objected to because of the following informalities:  The word “the” should be inserted before the “firing” in the 11th line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claim 19]  The examiner is unable to determine the metes and bounds of the claim, since claim 19 currently recites a dependence upon a non-existent claim (claim 20).  For the purposes of examination, it is interpreted that claim 19 depends directly from claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 16, and 17, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lippe et al. (USPN 6,171,276).
[Claim 1]  Lippe teaches an injector for injecting a medicament into a patient (figure 1a, item 1), comprising: 
a container (figure 1a, item 3) defining: 
a first chamber containing a fluid (figure 1a, item 3b), and 
a second chamber (figure 1a, item 3a); 
an injection conduit configured for directing the fluid fired from the container into the patient (figure 1a, item 4); 

a firing mechanism operable by the user for firing the fluid from the second chamber through the injection conduit in a second stage of operation (figure 1a, item 19); and 
an energy source in powering association with the transfer and firing mechanisms to drive transfer and firing mechanisms in both the first and second stages (figure 1a, item 7).
[Claim 2]  Lippe teaches the limitations of claim 1, upon which claim 2 depends.  In addition, Lippe discloses an injection trigger mechanism (figure 1a, items 10/11/13) operably associated with the firing mechanism (figure 1a, item 19) to operate the firing mechanism in the second stage (column 16, lines 26-52).
[Claims 3 and 4]  Lippe teaches the limitations of claim 2, upon which claims 3 and 4 depend.  Lippe also teaches the transfer (figure 1a, items 5 and 6) and firing (figure 1a, item 19) mechanisms comprise a firing ram (figure 1a, item 6) that is movable over a first throw in the first stage of operation and a second throw in the second stage of operation (figure 1a), the energy source (figure 1a, item 7) in biasing association with the ram in each stage of operation to power the ram (column 15, lines 60-61);
wherein the injection trigger mechanism (figure 1a, items 10/11/13) is configured to block movement of the ram beyond the first throw (the examiner notes the “ram” taught by Lippe will not move unless activated by the alignment of structures 10 and 
[Claims 5 and 6]  Lippe teaches the limitations of claim 1, upon which claims 5 and 6 depend.  Lippe further discloses a retractable guard (figure 1a, item 8) that is movable between:
a protecting position in which the injection conduit is disposed within the guard (figure 1a); and
an injecting position in which an injection needle portion of the injection conduit is exposed for injection of the fluid in the patient (figure 1b);
wherein the injection trigger mechanism (figure 1a, items 10/11/13) is configured for operating the firing mechanism (figure 1a, item 19) in the second stage after the retractable guard (figure 1a, item 8) is retracted from the protecting position (column 16, lines 42-47);
wherein the retractable guard (figure 1a, item 8) is operably associated with the injection trigger mechanism (figure 1a, items 10/11/13) to cause the injection trigger mechanism to operate the firing mechanism (figure 1a, item 19) when the guard is retracted to the injecting position (column 16, lines 8-47).
[Claim 16]  Lippe teaches the limitations of claim 1, upon which claim 16 depends.  In addition, Lippe teaches the second chamber comprises a medicament, and the fluid comprises a diluent configured for dissolving or suspending the medicament therein for injection into the patient (column 3, lines 37-67; column 4, lines 1-9).
[Claim 17]  Lippe teaches an injector for injecting a medicament into a patient (figure 1a, item 1), comprising: 
a container (figure 1a, item 3) defining: 
a first chamber containing a fluid (figure 1a, item 3b), and 
a second chamber (figure 1a, item 3a); 
an injection conduit configured for directing the fluid fired from the container into the patient (figure 1a, item 4); 
a firing mechanism configured for transferring the fluid from the first chamber to the second chamber in a first stage of operation and for firing the fluid from the second chamber in a second stage of operation (figure 1a, item 19); and 
an energy source in powering association with the firing mechanism to drive the firing mechanism in the first and second stages (figure 1a, item 7); 
and 
a trigger device (figure 1a, items 10/11/13) associated with the energy source and the firing mechanism and being operable in a first triggering stage which causes the firing mechanism to operate in the first stage of operation, wherein the triggering device is configured such that after the firing mechanism has operated in the first stage of operation, the triggering device is operable in a second triggering stage which causes the firing mechanism to operate in the second stage of operation (column 16, lines 26-52).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lippe et al. (USPN 6,171,276), in view of Sadowski et al. (PGPub 2005/0080377).
[Claim 7]  Lippe teaches the limitations of claim 1, upon which claim 7 depends.  Although Lippe discloses a transfer control comprising a cap which is manually operable to operate the injector in the first stage of operation (column 16, lines 26-52; column 17, lines 18-34), Lippe does not specifically disclose the actuation of this cap is utilized to pierce the container with a communicating portion of the injection conduit (needle).  
However, Sadowski teaches an injector comprising a manually operable transfer control comprising a removable cap (items 800, 820, 540, 460), wherein actuation of said cap moves a communicating needle portion to pierce a medicament container, in order to create fluid communication between said container and a patient (paragraphs [0082]-[0084]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Lippe, with the use of a transfer control device to pierce a sealed medicament container, as taught by Sadowski, in order to provide increased safety and operational control by allowing for a hermetically sealed medicament container prior to use, wherein actuation is controlled by the user.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 18 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 16 and 17 of prior U.S. Patent No. 9,808,582. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 10,688,250. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the issued patent claims.  For example, all of the elements of claim 1 of the instant In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 of the instant application is anticipated by claim 1 of the issued patent, it is not patentably distinct from claim 1 of the issued patent.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,808,582. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the issued patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the issued patent. The difference between claim 1 of the instant application and claim 1 of the issued patent lies in the fact that the issued patent claim includes more elements and is thus more specific. Thus, the invention of claim 1 of the issued patent is in effect a "species" of the "generic" invention of claim 1 of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 of the instant application is anticipated by claim 1 of the issued patent, it is not patentably distinct from claim 1 of the issued patent.
Claims 1, 2, 7-10, 14, and 17-19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,696,618. all of the elements of the recited instant application claims are found in the issued patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the issued patent. The difference between claim 1 of the instant application and claim 1 of the issued patent lies in the fact that the issued patent claim includes more elements and is thus more specific. Thus, the invention of claim 1 of the issued patent is in effect a "species" of the "generic" invention of claim 1 of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 of the instant application is anticipated by claim 1 of the issued patent, it is not patentably distinct from claim 1 of the issued patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/25/2022